



Exhibit 10.2
TERMINATION OF NONCOMPETITION AGREEMENT


This TERMINATION OF NONCOMPETITION AGREEMENT (this “Termination Agreement”) is
entered into as of September 1, 2018 (“Effective Date”) between STARWOOD HOTELS
& RESORTS WORLDWIDE, LLC (formerly Starwood Hotels & Resorts Worldwide, Inc.), a
Maryland limited liability company (together with its affiliates, “Starwood”)
and VISTANA SIGNATURE EXPERIENCES, INC., a Delaware corporation (“together with
its affiliates, “Vistana”).


RECITALS
A.        In connection with the sale of Vistana by Starwood to ILG, Inc.
(formerly known as Interval Leisure Group, Inc.) (“ILG”) that was completed on
May 11, 2016 (the “Vistana Sale”), Starwood, Vistana and ILG entered into
several agreements (the “Agreements”) governing the terms of the Vistana Sale
and the relationship between Starwood, Vistana and ILG thereafter, including,
but not limited to (i) a License, Services, and Development Agreement (the
“Vistana License Agreement”), dated as of May 11, 2016, by and among Starwood,
Vistana, and ILG, and (ii) a Noncompetition Agreement (the “Noncompetition
Agreement”), dated as of May 11, 2016, between Starwood and Vistana.


B.    Marriott Vacations Worldwide Corporation (“MVW”) completed the acquisition
of ILG (the “ILG Acquisition”) on the Effective Date and Vistana thereby became
an indirect subsidiary of MVW as of the Effective Date.


C.    As a result of the ILG Acquisition, the MVW and Vistana Vacation Ownership
Businesses became combined as of the Effective Date and the parties hereto
desire to effectuate the termination of the Noncompetition Agreement.


D.    Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Vistana License Agreement.


AGREEMENT


In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:


1.Termination of Noncompetition Agreement.  Notwithstanding the terms of the
Noncompetition Agreement, the License Agreement or any other agreement among the
parties hereto, the Noncompetition Agreement is hereby terminated and cancelled
in its entirety with effect from and after the Effective Date. Each party hereby
waives and releases all rights, obligations, claims and demands of any kind
whatsoever that such party ever had, now has or may have hereafter, under the
Noncompetition Agreement.


2.Miscellaneous. Article V and Article VI of the Noncompetition Agreement are
hereby incorporated herein by reference as if fully stated herein.
[The remainder of this page is intentionally left blank.]




1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed by their duly authorized representatives.


 
STARWOOD HOTELS & RESORTS WORLDWIDE, LLC
 
By:
/s/ Timothy Grisius
 
Name:
Timothy Grisius
 
Title:
Authorized Signatory

 
VISTANA SIGNATURE EXPERIENCES, INC.
 
By:
/s/ R. Lee Cunningham
 
Name:
R. Lee Cunningham
 
Title:
President & Chief Operating Officer







2